Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, without prejudice to an application to the County Court of Nassau county to vacate the order discharging the receiver, and for leave to sue the receiver. The receiver was appointed in an action in the County Court of Nassau county, and it is to that court, and not to the Supreme Court, that an application for leave to sue the receiver should have been made. The receiver having been discharged, it was not proper to make an order granting leave to sue him. An application should have been made to vacate the order discharging the receiver, which, in view of the facts, probably would have been granted. Lazansky, P. J., Seudder, Tompkins and Davis, JJ., concur; Hagarty, J., concurs in result.